DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 November 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, et al. (U.S. Patent No. 8,949,016).
For claim 29, Ferguson discloses a method of processing collected navigation information for use in autonomous vehicle navigation, the method comprising: processing, by a mapping server (see col. 6:15-35), collected navigation information from a vehicle obtained by sensors coupled to the vehicle (see Fig. 3, #302), wherein the navigation information describes road lanes of a road segment (see col. 5:7-22).  
Ferguson does not explicitly disclose obtaining information from a plurality of vehicles.  However, Ferguson discloses that information about the map information may be received from “other computers” (see col. 10:6-23 and 61-67).   Accordingly, it would have been obvious to one of ordinary skill in the art that the disclosed vehicle of Ferguson would not have been intended to be the only vehicle possessing this system and that the system is scalable for installation into as many vehicles as possible.  Simply stated, the “other computers” are other vehicles with the same system.  As such, one of ordinary skill in the art would have considered it obvious that there would be more than one vehicle 
Continuing with the claim, Ferguson further discloses collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign (see col. 7:61 to col. 8:5 and col. 8:55-64); generating, by the mapping server, an autonomous vehicle map for the road segment (see col. 10:61-67), wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment and the landmarks identified proximate to the road segment (see col. 16:1-12); and distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (see col. 10:6-23 and 61-67).  
Regarding claim 30, Ferguson teaches navigation information includes road geometry data (see col. 16:42-50 and col. 14:59 to col. 15:6).  
With reference to claim 31, Ferguson further teaches wherein the plurality of vehicles includes autonomous vehicles (see at least abstract). 
Referring to claim 32, Ferguson further discloses wherein sensor data obtained by the sensors includes road geometry data (see col. 16:42-50 and col. 14:59 to col. 15:6).  
Claims 33 and 37 are rejected based on the citations and reasoning provided above for claim 29 along with the teaching of Fig. 1.  
Claims 34 and 38 are rejected based on the citations and reasoning provided above for claim 30.  
Claims 35 and 39 are rejected based on the citations and reasoning provided above for claim 31.
Claims 36 and 40 are rejected based on the citations and reasoning provided above for claim 32.

Ferguson does not explicitly disclose crowdsourced navigation information from a plurality of vehicles.  However, Ferguson discloses that information about the map information may be received from “other computers” (see col. 10:6-23 and 61-67).   Accordingly, it would have been obvious to one of ordinary skill in the art that the disclosed vehicle of Ferguson would not have been intended to be the only vehicle possessing this system and that the system is scalable for installation into as many vehicles as possible.  Simply stated, the “other computers” are other vehicles with the same system.  As such, one of ordinary skill in the art would have considered it obvious that there would be more than one vehicle to possess this system, based on the disclosure of Ferguson (see col. 10:6-67) and the motivation to improve autonomous systems, for example autopilot systems, that may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator exercises a high degree of control over the movement of the autonomous vehicle) to an autonomous mode (where the autonomous vehicle essentially drives itself) to modes that lie somewhere in between.  
Continuing with the claim, Ferguson further discloses wherein the navigation information describes road lanes of a road segment (see col. 16:42-50, col. 10:61-67 and col. 14:59 to col. 15:6); and receive an autonomous vehicle map (see col. 5:7-22), the autonomous vehicle map including a spline 
Claim 45 is rejected based on the citations and reasoning provided above for claim 41.  
Claims 42 and 46 are rejected based on the citations and reasoning provided above for claim 30.  
Claims 43 and 47 are rejected based on the citations and reasoning provided above for claim 31.  
Claims 44 and 48 are rejected based on the citations and reasoning provided above for claim 32.  
Claims 49-57 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, et al. (U.S. Patent No. 8,949,016) in view of Chen, et al. (U.S. Patent Publication No. 2016/0171884).  
For claim 49, Ferguson disclose a vehicle system for assisting autonomous vehicle navigation, the vehicle system for installation in a vehicle and comprising: a processor; and a memory including instructions (see Fig. 1), which when executed by the processor, cause the processor to: access a spline representation of a lane marking and metadata to describe the lane represented by the lane marking (see col. 16:1-12), and the collected-data-generated created by data obtained from a vehicle.  
Ferguson does not explicitly disclose obtaining information from a plurality of vehicles.  However, Ferguson discloses that information about the map information may be received from “other computers” (see col. 10:6-23 and 61-67).   Accordingly, it would have been obvious to one of ordinary skill in the art that the disclosed vehicle of Ferguson would not have been intended to be the only vehicle possessing this system and that the system is scalable for installation into as many vehicles as possible.  Simply stated, the “other computers” are other vehicles with the same system.  As such, one of ordinary skill in the art would have considered it obvious that there would be more than one vehicle to possess this system, based on the disclosure of Ferguson (see col. 10:6-67) and the motivation to improve autonomous systems, for example autopilot systems, that may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator 
Additionally, Ferguson does not explicitly disclose “collected-data-generated sparse map, the collected-data-generated sparse map”.   However, a teaching from Chen discloses a sparse map from collected data from road conditions (see paras. 0038-0039).  It would have been obvious to one of ordinary skill in the art to modify Ferguson to include the sparse map based on the motivation to improve collecting or providing an initial low rank data matrix of initial vehicle probe data at a plurality of different times for a roadway location, receiving a plurality of additional vehicle probe data from at least one vehicle at the roadway location is received, adding the additional probe data to provide an updated data matrix, and determining whether there is a change in the road condition based on an analysis of the updated data matrix.  
Continuing with the claim, Ferguson discloses obtain image data corresponding to an image from a camera, the image corresponding to an environment external to the vehicle (see col. 6:43-53).  A teaching from Chen discloses analyze the collected-data-generated sparse map and image data to determine an autonomous navigational response of the vehicle (see paras. 0038-0041).  
Claims 50, 52 and 57 are rejected based on the citation and reasoning provided above for claim 31.
Claims 51 and 53 are rejected based on the citations and reasoning provided above for claim 49.
Regarding claims 54-56, Official Notice is being taken in that it was well known to a person of ordinary skill in the art at the time of the invention that autonomous vehicles may also include a throttle, braking or steering system.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663